AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) dated as of May 7, 2012
between Validus Holdings, Ltd., a Bermuda corporation (the “Company”) and
Jeffrey D. Sangster (the “Executive”).

The parties hereto agree as follows:

ARTICLE 1
DEFINITIONS

SECTION 1.01 Definitions. For purposes of this Agreement, the following terms
have the meanings set forth below:

“Cause” means (a) theft or embezzlement by the Executive with respect to the
Company or its Subsidiaries; (b) malfeasance or gross negligence in the
performance of the Executive’s duties; (c) the commission by the Executive of
any felony or any crime involving moral turpitude; (d) willful or prolonged
absence from work by the Executive (other than by reason of disability due to
physical or mental illness or at the direction of the Company or its
Subsidiaries) or failure, neglect or refusal by the Executive to perform his
duties and responsibilities without the same being corrected within ten
(10) days after being given written notice thereof; (e) failure by the Executive
to adequately perform his duties and responsibilities hereunder without the same
being corrected within thirty (30) days after being given written notice
thereof, as determined by the Company in good faith; (f) continued and habitual
use of alcohol by the Executive to an extent which materially impairs the
Executive’s performance of his duties without the same being corrected within
ten (10) days after being given written notice thereof; (g) the Executive’s use
of illegal drugs without the same being corrected within ten (10) days after
being given written notice thereof; or (h) the material breach by the Executive
of any of the covenants contained in this Agreement without, in the case of any
breach capable of being corrected, the same being corrected within ten (10) days
after being given written notice thereof.

“Confidential Information” means information that is not generally known to the
public and that was or is used, developed or obtained by the Company or its
Subsidiaries in connection with their business. It shall not include information
(a) required to be disclosed by court or administrative order, (b) lawfully
obtainable from other sources or which is in the public domain through no fault
of the Executive; or (c) the disclosure of which is consented to in writing by
the Company.

“Good Reason” means, without the Executive’s written consent and subject to the
timely notice requirement and the Company’s opportunity to cure as set forth
below, (a) a material breach of this Agreement by the Company; (b) a material
reduction in the Executive’s Base Salary or benefits; or (c) a material and
adverse change by the Company in the Executive’s duties and responsibilities set
forth in Section 3.01 hereof, other than due to the Executive’s failure to
adequately perform such duties and responsibilities as determined by the Board
in good faith; provided, however, that, it shall be a condition precedent to the
Executive’s right to terminate employment for Good Reason that (i) the Executive
shall first have given the Company written notice that an event or condition
constituting Good Reason has occurred within ninety (90) days after such
occurrence, and any failure to give such written notice within such period will
result in a waiver by the Executive of his right to terminate for Good Reason as
a result of such event or condition, and (ii) a period of thirty (30) days from
and after the giving of such written notice shall have elapsed without the
Company having effectively cured or remedied such occurrence during such 30-day
period; provided further, however, that the Executive’s Notice of Termination
(as defined below) for “Good Reason” must be given not later than one hundred
fifty (150) days following the initial existence of the condition giving rise to
‘Good Reason.’

“Permanent Disability” means those circumstances where the Executive is unable
to continue to perform the usual and customary duties of his assigned job or as
otherwise assigned in accordance with the provisions of this Agreement for a
period of six (6) months in any twelve (12) month period because of physical,
mental or emotional incapacity resulting from injury, sickness or disease. Any
questions as to the existence of a Permanent Disability shall be determined by a
qualified, independent physician selected by the Company and approved by the
Executive (which approval shall not be unreasonably withheld). The determination
of any such physician shall be final and conclusive for all purposes of this
Agreement.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, an estate, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, limited liability company, association or other
business entity of which (a) if a corporation, twenty (20) percent or more of
the total voting power of shares of stock entitled to vote in the election of
directors thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or
combination thereof; or (b) if a partnership, limited liability company,
association or other business entity, twenty (20) percent or more of the
partnership or other similar ownership interest thereof is at the time owned or
controlled, directly or indirectly, by any Person or one or more Subsidiaries of
that Person or a combination thereof.

ARTICLE 2
EMPLOYMENT

SECTION 2.01 Employment Period. The Company shall employ the Executive, and the
Executive shall accept employment with the Company, upon the terms and
conditions set forth in this Agreement for the period beginning May 7, 2012 (the
“Start Date”) and ending on the Date of Termination as defined Section 5.01
below. The parties acknowledge and agree that the Executive’s employment with
the Validus Group of companies (the “Validus Group”) initially began on
October 16, 2006 and that the Executive’s employment with the Validus Group has
been and will be continuous from such date ending on the Termination Date (the
“Employment Period”).

ARTICLE 3
POSITION AND DUTIES

SECTION 3.01 Position and Duties. Effective on the Start Date, the Executive
shall serve as Executive Vice President and Group Chief Accounting Officer of
the Company, render such services to the Company and its Subsidiaries which are
consistent with Executive’s position and have such responsibilities, powers and
duties as may from time to time be prescribed by the senior executives of the
Company; provided that such responsibilities, powers and duties are
substantially consistent with those customarily assigned to individuals serving
in such position at comparable companies or as may be reasonably required by the
conduct of the business of the Company or its Subsidiaries. The Executive will
report directly to the President or Chief Executive Officer of the Company.
During the Employment Period, the Executive shall devote substantially all of
his working time and efforts to the business and affairs of the Company and its
Subsidiaries. The Executive shall not directly or indirectly render any services
of a business, commercial or professional nature to any other person not related
to the business of the Company or its Subsidiaries, whether for compensation or
otherwise, without prior written consent of the Company.

SECTION 3.02 Work Location. While employed by the Company hereunder, the
Executive shall perform his duties (when not traveling or engaged elsewhere in
the performance of his duties) at the offices of the Company in Bermuda or at
such other place as the Company may in its discretion from time to time direct.
The Executive shall travel to such places outside of Bermuda on the business of
the Company in such manner and on such occasions as the Company may from time to
time reasonably require.

ARTICLE 4
BASE SALARY AND BENEFITS

SECTION 4.01 Base Salary. During the Employment Period, the Executive’s base
salary will be $450,000.00 per annum (the “Base Salary”). The Base Salary will
be payable no less frequently than monthly on the last working day of each month
in arrears in twelve (12) equal installments. Annually during the Employment
Period the Company shall review with the Executive his job performance and
compensation, and if deemed appropriate by the Board of Directors of the Company
or its delegate, in its discretion, the Executive’s Base Salary may be
increased.

SECTION 4.02 Bonuses. In addition to the Base Salary, the Executive shall be
eligible to participate in an annual bonus plan on terms set forth from time to
time by the Board of Directors of the Company; provided, however, that the
Executive’s target annual bonus will be 100% of his Base Salary.

SECTION 4.03 Benefits. In addition to the Base Salary, and any bonuses payable
to the Executive pursuant to this Agreement, the Executive shall be entitled to
the following benefits during the Employment Period:

(a) such major medical, life insurance and disability insurance coverage as is,
or may during the Employment Period, be provided generally for other senior
executive officers of the Company as set forth from time to time in the
applicable plan documents;

(b) (10) paid days off for sick leave and a maximum of five (5) weeks of paid
vacation annually during the term of the Employment Period, or as governed by
the employee handbook;

(c) benefits, including an annual pension contribution (or equivalent) equal to
10% of Base Salary, under any plan or arrangement available generally for
similarly situated employees of the Company, subject to and consistent with the
terms and conditions and overall administration of such plans as set forth from
time to time in the applicable plan documents;

(d) tuition expenses incurred by the Executive for his children who are
attending school in an amount equal to $40,000.00 per annum;

(e) a travel allowance for the period during which the Executive’s place of work
is Bermuda in an amount equal to $50,000.00 per annum;

(f) an automobile allowance for the period during which the Executive’s place of
work is Bermuda in an amount equal to $10,000.00 per annum; and

(g) club dues for the period during which the Executive’s place of employment is
Bermuda in the amount of $20,000.00 per annum.

SECTION 4.04 Expenses. The Company shall reimburse the Executive for all
reasonable expenses incurred by him in the course of performing his duties under
this Agreement which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses
(“Reimbursable Expenses”), subject to the Company’s requirements with respect to
reporting and documentation of expenses.

SECTION 4.05 Long Term Incentive Plan. During the Employment Period, the
Executive shall be eligible to participate in the Validus Holdings, Ltd. 2005
Long Term Incentive Plan (or any successor plan) (the “Plan”) under which
equity-based compensation awards may be made to the Executive, as determined in
the sole discretion of the Compensation Committee of the Board of Directors of
the Company.

ARTICLE 5
TERM AND TERMINATION

SECTION 5.01 Date of Termination. The Employment Period shall end on the Date of
Termination. For purposes of this Agreement, the “Date of Termination” shall
mean the first to occur of the following: (a) the twelve (12) month anniversary
of the Company providing Notice of Termination (as defined below) without Cause
to the Executive; (b) immediately upon the Company providing Notice of
Termination for Cause to the Executive; (c) the twelve (12) month anniversary of
the Executive providing Notice of Termination to the Company with Good Reason,
subject to the terms of section 5.03 below; (d) the twelve (12) month
anniversary of the Executive providing Notice of Termination without Good Reason
to the Company; (e) the fifth (5th) day following the Company providing Notice
of Termination to the Executive as a result of the Executive’s Permanent
Disability; or (f) the date of Executive’s death. In the event that there are
circumstances which would give rise to a termination by the Company for Cause,
the Company may, in its sole and exclusive discretion, treat such termination as
a termination without Cause.

SECTION 5.02 Resignation by the Executive Without Good Reason. If the Employment
Period shall be terminated as a result of the Executive’s resignation or leaving
of his employment, other than for Good Reason, then Executive shall continue to:
(a) receive Base Salary and the benefits set forth in Section 4.03 through the
Date of Termination and (b) receive reimbursement of all Reimbursable Expenses
incurred by the Executive prior to the Date of Termination. Notwithstanding any
provision of this Agreement or any applicable plan or other agreement to the
contrary, no shares of restricted stock of the Company or stock options of
Company granted to the Executive shall vest on or following the date that the
Executive provides Notice of Termination without Good Reason to the Company. The
Executive’s entitlements under all other benefit plans and programs of the
Company shall be as determined thereunder.

SECTION 5.03 Termination for Other Reasons. If the Employment Period shall be
terminated by the Executive for Good Reason, by the Company with or without
Cause, as a result of the Executive’s Permanent Disability or upon the
Executive’s death, then the Executive (or his estate, in the case of death)
shall continue to: (a) receive Base Salary and benefits set forth in
Section 4.03 above (i) in the case of termination by the Executive for Good
Reason or by the Company with or without Cause, through the Date of Termination
and (ii) in the case of termination due to the Executive’s permanent disability
or death, through the six-month anniversary of the Date of Termination;
(b) continue to vest in any shares of restricted stock of Company and any
Company stock options granted to the Executive through the Date of Termination;
and (c) receive reimbursement for all Reimbursable Expenses incurred by the
Executive prior to the Date of Termination. The Executive’s entitlements under
all other benefit plans and programs of the Company shall be as determined
thereunder.

SECTION 5.04 Notice of Termination. Any termination by the Company for Permanent
Disability, Cause or without Cause or by the Executive for Good Reason or
without Good Reason shall be communicated by written Notice of Termination to
the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and, with respect to termination by the
Company for Permanent Disability or Cause or resignation by the Executive for
Good Reason, shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of employment under the provision
indicated.

SECTION 5.05 Garden Leave. Following the provision of a Notice of Termination
either by the Company or by the Executive, the Company may direct, in its sole
and exclusive discretion, that the Executive perform no duties, exercise no
powers and resign from any office held in connection with his employment with
the Company or its Subsidiaries; provided, however, that, following any such
direction, the Executive will continue to be required to comply with his other
obligations under this Agreement (and will continue to have a duty of loyalty to
the Company as an employee) through the end of the Employment Period.

ARTICLE 6
CONFIDENTIAL INFORMATION

SECTION 6.01 Nondisclosure and Nonuse of Confidential Information. The Executive
will not disclose or use at any time during or after the Employment Period any
Confidential Information of which the Executive has, is or becomes aware,
whether or not such information is developed by him, except to the extent that
such disclosure or use is directly related to and required by the Executive’s
performance of duties assigned to the Executive pursuant to this Agreement or as
otherwise permitted or required by applicable law. Under all circumstances and
at all times, the Executive will take all appropriate steps to safeguard
Confidential Information in his possession and to protect it against disclosure,
misuse, espionage, loss and theft.

ARTICLE 7
INTELLECTUAL PROPERTY

SECTION 7.01 Ownership of Intellectual Property. In the event that the Executive
as part of his activities on behalf of the Company generates, authors or
contributes to any invention, design, new development, device, product, method
of process (whether or not patentable or reduced to practice or comprising
Confidential Information) or has previously done so, any copyrightable work
(whether or not comprising Confidential Information) or any other form of
Confidential Information relating directly or indirectly to the business of the
Company or its Subsidiaries as now or hereinafter conducted (collectively,
“Intellectual Property”), the Executive acknowledges that such Intellectual
Property is the sole and exclusive property of the Company and hereby assigns
all right, title and interest in and to such Intellectual Property to the
Company. Any copyrightable work prepared in whole or in part by the Executive
during the Employment Period will be deemed “a work made for hire” under
Section 201(b) of the Copyright Act of 1976, as amended, and the Company will
own all of the rights comprised in the copyright therein. The Executive will
promptly and fully disclose all Intellectual Property and will cooperate with
the Company to protect the Company’s interests in and rights to such
Intellectual Property (including providing reasonable assistance in securing
patent protection and copyright registrations and executing all documents as
reasonably requested by the Company, whether such requests occur prior to or
after termination of Executive’s employment hereunder).

ARTICLE 8
DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT

SECTION 8.01 Delivery of Materials upon Termination of Employment. As requested
by the Company, from time to time and upon the termination of the Executive’s
employment with the Company for any reason, the Executive will promptly deliver
to the Company all property of the Company or its Subsidiaries, including,
without limitation, all copies and embodiments, in whatever form or medium, of
all Confidential Information or Intellectual Property in the Executive’s
possession or within his control (including written records, notes, photographs,
manuals, notebooks, documentation, program listings, flow charts, magnetic
media, disks, diskettes, tapes and all other materials containing any
Confidential Information or Intellectual Property) irrespective of the location
or form of such material and, if requested by the Company, will provide the
Company with written confirmation that, to the best of his knowledge, all such
materials have been delivered to the Company.

ARTICLE 9
NONCOMPETITION AND NONSOLICITATION

SECTION 9.01 Noncompetition. The Executive acknowledges that during his
employment with the Company, he will become familiar with trade secrets and
other Confidential Information concerning the Company or its Subsidiaries, and
that his services will be of special, unique and extraordinary value to the
Company. In addition, the Executive hereby agrees that at any time during the
Employment Period, and for a period ending twelve (12) months after the Date of
Termination (the “Noncompetition Period”), he will not directly or indirectly
own, manage, control, participate in, consult with, render services for or in
any manner engage in any business competing with the businesses of the Company
or its Subsidiaries as such businesses exist or are in process or being planned
as of the Date of Termination, within any geographical area in which the Company
or its Subsidiaries engage or plan to engage in such businesses; provided,
however, that the portion of the Noncompetition Period following the Date of
Termination shall be reduced by the period of time, if any, between the date of
Notice of Termination is given and the Date of Termination. It shall not be
considered a violation of this Section 9.01 for the Executive to be a passive
owner of not more than 2% of the outstanding stock of any class of a corporation
which is publicly traded, so long as the Executive has no active participation
in the business of such corporation.

SECTION 9.02 Nonsolicitation of Employees. The Executive hereby agrees that
during the Employment Period and for a period of twelve (12) months after the
Date of Termination (the “Nonsolicitation Period”) the Executive will not,
directly or indirectly through another entity, induce or attempt to induce any
employee of the Company or its Subsidiaries to leave the employ of the Company
or its Subsidiaries, or in any way interfere with the relationship between the
Company or its Subsidiaries and any employee thereof or otherwise employ or
receive the services of any individual who was an employee of the Company or its
Subsidiaries at any time during such Nonsolicitation Period or within the
six-month period prior thereto.

SECTION 9.03 Nonsolicitation of Customers. During the Nonsolicitation Period,
the Executive will not induce or attempt to induce any customer, supplier,
client, insured, reinsured, reinsurer, broker, licensee or other business
relation of the Company or its Subsidiaries to cease doing business with the
Company or its Subsidiaries.

SECTION 9.04 Enforcement. If, at the enforcement of Sections 9.01, 9.02 or 9.03,
a court holds that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances will be
substituted for the stated duration, scope or area and that the court will be
permitted to revise the restrictions contained in this Article 9 to cover the
maximum duration, scope and area permitted by law.

ARTICLE 10
EQUITABLE RELIEF

SECTION 10.01 Equitable Relief. The Executive acknowledges that (a) the
covenants contained herein are reasonable, (b) the Executive’s services are
unique, and (c) a breach or threatened breach by him of any of his covenants and
agreements with the Company contained in Sections 6.01, 7.01, 8.01, 9.01, 9.02
or 9.03 could cause irreparable harm to the Company for which they would have no
adequate remedy at law. Accordingly, and in addition to any remedies which the
Company may have at law, in the event of an actual or threatened breach by the
Executive of his covenants and agreements contained in Sections 6.01, 7.01,
8.01, 9.01, 9.02 or 9.03, the Company shall have the absolute right to apply to
any court of competent jurisdiction for such injunctive or other equitable
relief as such court may deem necessary or appropriate in the circumstances.

ARTICLE 11
EXECUTIVE REPRESENTATIONS AND INDEMNIFICATION

SECTION 11.01 Executive Representations. The Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by the Executive does not and will not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Executive is a party or by which he is bound, (b) except for
agreements provided to the Company by the Executive, the Executive is not a
party to or bound by any employment agreement, noncompetition agreement, garden
leave agreement or confidentiality agreement with any other Person, and (c) upon
the execution and delivery of this Agreement by the Company, this Agreement will
be the valid and binding obligation of the Executive, enforceable in accordance
with its terms. Notwithstanding Section 11.02 below, in the event that any
action is brought against Executive involving any breach of any employment
agreement, noncompetition agreement or confidentiality agreement with any other
Person, the Executive shall bear his own costs incurred in defending such
action, including but not limited to, court fees, arbitration costs, mediation
costs, attorneys’ fees and disbursements.

SECTION 11.02 General Indemnification. The Company agrees that if the Executive
is made a party, or is threatened to be made a party, to any action, suit or
proceeding, whether civil, criminal, administrative or investigative (each, a
“Proceeding”), by reason of the fact that he is or was a director, officer or
employee of the Company or is or was serving at the request of the Company as a
director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is the Executive’s alleged action in an official capacity while serving as a
director, officer, member, employee or agent, the Executive shall be indemnified
and held harmless by the Company to the fullest extent permitted or authorized
by applicable law and its organizational documents, against all cost, expense,
liability and loss reasonably incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even if he has ceased to be a director, member, employee or agent of
the Company or other entity and shall inure to the benefit of the Executive’s
heirs, executors and administrators. The Company agrees to maintain a directors’
and officers’ liability insurance policy covering the Executive to the extent
the Company provides such coverage for its other executive officers.

ARTICLE 12
MISCELLANEOUS

SECTION 12.01 Rights and Remedies. The Company will be entitled to enforce its
rights and remedies under this Agreement specifically, without posting a bond or
other security, to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law. There are
currently no disciplinary or grievance procedures in place, there is no
collective agreement in place, and there is no probationary period.

SECTION 12.02 Consent to Amendments. The provisions of this Agreement may be
amended or waived only by a written agreement executed and delivered by the
Company and the Executive. No other course of dealing between the parties to
this Agreement or any delay in exercising any rights hereunder will operate as a
waiver of any rights of any such parties.

SECTION 12.03 Parties, Successors and Assigns. This Agreement is an agreement
between the Executive and the Company. However, the obligations imposed upon the
Company may be assigned to and/or satisfied by an Subsidiary. Any payment made
or action taken by an Subsidiary shall be considered to be a payment made or
action taken by the Company for purposes of determining whether the Company has
satisfied its obligations under the Agreement. All covenants and agreements
contained in this Agreement by or on behalf of any of the parties hereto will
bind and inure to the benefit of the respective successors and assigns of the
parties hereto whether so expressed or not, provided that the Executive may not
assign his rights or delegate his obligations under this Agreement without the
written consent of the Company.

SECTION 12.04 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement.

SECTION 12.05 Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all of which counterparts taken together will constitute one
and the same agreement.

SECTION 12.06 Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

SECTION 12.07 Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally to the
recipient, two (2) business days after the date when sent to the recipient by
reputable express courier service (charges prepaid) or four (4) business days
after the date when mailed to the recipient by certified or registered mail,
return receipt requested and postage prepaid. Such notices, demands and other
communications will be sent to the Executive and to the Company at the addresses
set forth below.

      If to the Executive:  
To the last address delivered to the Company by the
Executive in the manner set forth herein.
If to the Company:  
Validus Holdings, Ltd.
29 Richmond Road
Pembroke, HM08
Bermuda
Attn: Chief Corporate Legal Officer

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

SECTION 12.08 Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

SECTION 12.09 No Third Party Beneficiary. This Agreement will not confer any
rights or remedies (or any obligations) upon any person other than the Company,
the Executive and their respective heirs, executors, successors and assigns.

SECTION 12.10 Entire Agreement. This Agreement (including the documents referred
to herein) constitutes the entire agreement among the parties and supersedes any
prior understandings, agreements or representations by or among the parties,
written or oral, that may have related in any way to the subject matter hereof.

SECTION 12.11 Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party. Any reference to
any federal, state, local or foreign statute or law will be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise. The use of the word “including” in this Agreement means “including
without limitation” and is intended by the parties to be by way of example
rather than limitation.

SECTION 12.12 Survival. Sections 6.01, 7.01, 8.01 and Articles 9 through 12 will
survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.

SECTION 12.13 GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY
AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE INTERNAL LAW OF
BERMUDA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS, AND THE PARTIES
HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF BERMUDA.

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

VALIDUS HOLDINGS, LTD.

      By:  
/s/ Joseph E. (Jeff ) Consolino
Printed Name: Joseph E. (Jeff ) Consolino
Title: President and Chief Financial Officer



    JEFFREY D. SANGSTER

      By:  
/s/ Jeffrey D. Sangster
Printed Name: Jeffrey D. Sangster

2